Order entered April 12, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00801-CV

IN RE ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY AND
                  LATINA FOSTER, Relators

          Original Proceeding from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-00179-E

                                  ORDER
                 Before Justices Osborne, Reichek, and Smith

     Based on the Court’s opinion of this date, relators’ petition for writ of

mandamus is DENIED.


                                         /s/   CRAIG SMITH
                                               JUSTICE